Title: To Benjamin Franklin from ――― Réal, 9 August 1777: résumé
From: Réal, ——
To: Franklin, Benjamin


<Calais, August 9, in French: My attachment to the continent in which I lived made me help two unfortunate sailors from Boston, Joseph Peach and William Smith. They were detached from a privateer to take a prize into port; it was captured, and they spent ten months in Forton Prison. Then they escaped, and arrived here on July 28 in a shallop from Ré. Admiralty officers made them abandon their boat, and only your intervention with the Minister can get it back. I have their power of attorney to sell it if the government permits, and will send the proceeds to Dunkirk, where they have gone in hope of meeting fellow countrymen. Our port, one of the nearest to England, will undoubtedly be a refuge for escaping Americans; if I can help you with them I will gladly do so. During the summer I live within gunshot of Calais. Should chance bring the American General here some day, I offer him refuge.>
